Case 2:21-cv-00012-JPH-MJD Document 11 Filed 01/22/21 Page 1 of 2 PageID #: 80




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

JENNIFER S. DAUGHERTY,                       )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 2:21-cv-00012-JPH-MJD
                                             )
DOLLAR TREE STORES, INC.,                    )
                                             )
                          Defendant.         )

                                SHOW CAUSE ORDER

      On January 6, 2021, Defendant filed a notice of removal, alleging that

this Court has diversity jurisdiction over this matter. Dkt. 1. For the Court to

have diversity jurisdiction over the parties, the amount in controversy must

exceed "$75,000, exclusive of interest and costs." 28 U.S.C. § 1332. On

January 21, 2021, Plaintiff filed a stipulation as to damages, stipulating that

her damages will not exceed the $75,000 jurisdictional limit. Dkt. 10.

      Counsel has an obligation to analyze subject-matter jurisdiction, Heinen

v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012), and a federal

court always has the responsibility to ensure it has jurisdiction. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court's obligation

includes knowing the details of the underlying jurisdictional allegations. See

Evergreen Square of Cudahy v. Wis. Hous. and Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015) ("the parties' united front is irrelevant since the parties

cannot confer subject-matter jurisdiction by agreement…and federal courts are

obligated to inquire into the existence of jurisdiction sua sponte").


                                         1
Case 2:21-cv-00012-JPH-MJD Document 11 Filed 01/22/21 Page 2 of 2 PageID #: 81




      Therefore, the Court ORDERS Defendant to SHOW CAUSE by February

22, 2021 why the Court should not remand this case for insufficient amount

in controversy.

SO ORDERED.

Date: 1/22/2021




Distribution:

Molly Elizabeth Lee
LEWIS WAGNER LLP
mlee@lewiswagner.com

George Burton Tofaute
TOFAUTE & SPELMAN
tslaw1@accident-law.com

Daun Antoinette Weliever
LEWIS WAGNER LLP
dweliever@lewiswagner.com




                                      2
